ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent failed to properly supervise his non-lawyer assistant and commingled client funds with his own funds. Prior to the. filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, requesting respondent be disciplined for violating Rules 1.15(a) (commingling client and/or third party property with the lawyer’s own property) and 5.3 (failure to properly supervise a non-lawyer assistant). Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Michael S. Zerlin, Louisiana Bar Roll number 21959, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall enroll in and attend both Ethics School and Trust Accounting School offered by the Louisiana State Bar Association’s Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.